We cannot hold with relator's contention that a total of 124 votes cast out of a possible 200,000 or more effected the election of relator to the important office of Attorney General of Montana, and, since relator, in his oral argument in this cause, expressly accepted the court's holding in the case ofGullickson v. Mitchell, supra, as the law, it follows that he has failed to show himself entitled to the relief here sought. For these reasons we concur in affirming the judgment of the district court.